                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
_________________________________________

ADRIAN MILLER,                            :
                                          :
            Petitioner,                   :                    Civ. No. 15-8428 (BRM)
                                          :
      v.                                  :
                                          :
ROBERT CHETIRKIN, et al.,                 :                    OPINION
                                          :
            Respondents.                  :
_________________________________________ :

MARTINOTTI, DISTRICT JUDGE

         Before this Court is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254

by Petitioner, Adrian Miller, a state prisoner proceeding pro se. Petitioner was convicted in 2008

by a jury of first-degree armed robbery, second-degree possession of a weapon for an unlawful

purpose, fourth-degree aggravated assault, third-degree unlawful possession of a weapon, and

second-degree certain persons not to have weapons. He is currently serving a thirty-year sentence

with an eighty-five percent period of parole ineligibility pursuant to New Jersey’s No Early

Release Act (“NERA”). N.J. Stat. Ann. § 2C:43-7.2. Petitioner raises several claims in the instant

Petition. Having reviewed the petition and the submissions filed in connection therewith, for the

reasons set forth below and for good cause appearing, the Petition is denied and a certificate of

appealability shall not issue.

I.       BACKGROUND

         This Court, affording the state court’s factual determinations the appropriate deference, see

28 U.S.C. § 2254(e)(1) 1, will recount relevant portions of the New Jersey Superior Court,

Appellate Division’s recitation of facts:


1
    Pursuant to 28 U.S.C. § 2254(e)(1):
Wonil Pak was the owner of the Super Discount Store located at 700
Main Street in Asbury Park. He was working behind the counter on
the evening of August 15, 2006, when a man, later identified as
defendant, walked in at approximately 6:00 p.m.

Defendant picked up a hand phone and gave Pak a ten dollar bill to
pay for it. When Pak handed defendant his change, defendant pulled
a gun out of his pocket and pointed it at Pak, demanding money. Pak
handed some cash to defendant, who demanded more. Defendant
then jumped onto the cashier counter and attempted to take money
from the cash register. Pak hit defendant’s hand, causing
defendant’s gun to fall to the floor. A struggle between Pak and
defendant ensued. During this struggle, defendant grabbed Pak’s
neck, and Pak proceeded to bite defendant’s hand. Both men fell to
the floor in front of the counter and the gun went off “two or three
times.” Following the discharge of the weapon, defendant fled. Pak
then pressed a panic alarm button, alerting the police to the scene.

Officer Charles Grays of the Asbury Park Police Department
responded to the alert, arriving on the scene within two to three
minutes. Grays observed three shell casings on the floor of the store
as well as a black baseball cap, a pair of sunglasses and a gray and
white Nike sneaker. Pak indicated that these items were not in his
store before defendant’s arrival.

A witness, Whitney Valentin, walked into the store while the
robbery was in progress. Although Valentin signed a statement
indicating that he was present during the robbery and describing
defendant, he later denied remembering any events of that night or
signing any statement to that effect.

Pak was subsequently escorted to police headquarters, where he
gave a videotaped statement. Pak described the man as “a little bit
taller [than him], and a little bit skinny, as was black male.” In his
statement, Pak identified the assailant as wearing a dark colored
short-sleeved shirt. While testifying at trial, Pak corroborated his
earlier description but indicated that defendant was wearing dark
clothing and a cap.


In a proceeding instituted by an application for a writ of habeas
corpus by a person in custody pursuant to the judgment of a State
court, a determination of a factual issue made by a State court shall
be presumed to be correct. The applicant shall have the burden of
rebutting the presumption of correctness by clear and convincing
evidence.


                                  2
               While Pak was at police headquarters providing a formal statement
               to officers, Wanda Lopez, residing a short distance from Pak’s store,
               heard a knocking at her door at 6:30 p.m. She called her husband,
               Raymond Lopez, who immediately returned home. Upon arriving
               home, Mr. Lopez observed a black male laying in his back yard,
               appearing hurt. He recognized the man as defendant, a friend of his
               son’s. 2 Mr. Lopez called 9-1-1.

               Officer Tyrone McAllister of the Asbury Park Police Department
               responded to Mr. Lopez’s call and arrived at the Lopez residence at
               approximately 6:51 p.m. Officer McAllister observed defendant,
               whom he described as a black male, in the back yard, wearing black
               sweatpants and white socks but no shoes and no shirt. A gray and
               white Nike sneaker was found on the ground five or six feet from
               defendant, and a black t-shirt was found at the bottom of the Lopez’s
               pool. Officer McAllister observed defendant had a gunshot wound
               to his abdomen and called the paramedics.

               Defendant was transported to the Jersey Shore Medical Center
               where he was treated for a gunshot wound and eventually identified
               himself as Adrian Miller, after having originally identified himself
               as Michael Smith.

               The following day, August 16, 2006, Detective Arthur Wisliceny of
               the Monmouth County Prosecutor’s Office reported to the Medical
               Center to take photographs of defendant’s injuries. Detective
               Wisliceny took several photographs of defendant’s body, including
               his left hand, which he observed had sustained “an injury of some
               type.”

               At trial, the State proffered George Chin, a criminalistics expert with
               the New Jersey State Police, who had examined the sneaker
               retrieved from Pak’s store and the sneaker found near defendant at
               the Lopez residence. Chin concluded “they basically comprised a
               pair.” Both shoes were a size 12, white Nike Air Max sneakers. The
               sneaker found at the store was a right shoe, while the sneaker found
               next to defendant was for the left foot. Mr. Chin stated that both
               sneakers displayed similar “wear and tear.”

               Swabs of epithelial cells taken from the sweatband of the cap found
               in the store and the sleeve of the t-shirt found in the Lopez’s pool
2
  “[Mr. Lopez]’s son and defendant had previously been convicted as codefendants in a prior
crime. At defendant’s request, the State agreed to limit its examination of [Mr. Lopez] to exclude
this conviction from the trial record.” State v. Miller, Docket No. A-3048-13T2, 2015 WL
4094448 (N.J. Super. Ct. App. Div. July 8, 2015).

                                                 3
               yielded matching DNA, which was defendant’s DNA. The
               probability of a random match for defendant’s DNA profile among
               black males was estimated to be one in 114 quadrillion. No
               fingerprints were obtained from the gun found at the store as the
               “type of surface is not conducive to . . . fingerprints. It is very
               textured.” Fingerprints from the sunglasses were also unobtainable.
               Officer James Ryan, a ballistics expert, was not able to conclusively
               show that that the fragmented cartridges were fired from the gun
               found at the scene. However, he stated that in his opinion three shell
               casings were fired from that gun.

State v. Miller, Docket No. A-0543-08T4, 2010 WL 114387, at *1–2 (N.J. Super. Ct. App.

Div. Jan. 14, 2010).

       On the second day of trial, February 27, 2008, the State called Raymond Lopez to testify.

After his testimony, Mr. Lopez informed defense counsel, for the first time, that on the night of

the crime Petitioner had told Mr. Lopez, “they shot me,” and “they was fighting and they shot me.”

(ECF No. 10-6 at 58.) When defense counsel relayed this newly obtained information to the court,

the trial judge determined that a hearing would need to be held out of the presence of the jury, to

determine the admissibility of the alleged statements. (See ECF No. 10-6 at 59.) However, after a

brief recess defense counsel ultimately declined to pursue an admissibility hearing and Mr. Lopez

was never asked about the alleged statements by Petitioner. (See ECF No. 10-6 at 60.)

       On March 5, 2008, following the five-day trial, Petitioner was found guilty of first-degree

armed robbery, N.J. Stat. Ann. § 2C:15-1; second-degree possession of a weapon for an unlawful

purpose, N.J. Stat. Ann. § 2c:39-4a; fourth-degree aggravated assault N.J. Stat. Ann.

§ 2C:12-1b(4); and third-degree unlawful possession of a weapon, N.J. Stat. Ann. § 2C:39-5b. (See

ECF No. 10-7 at 102-07.) The same jury found also found Petitioner guilty of the certain persons

not to have a weapon charge, N.J. Stat. Ann. § 2C:39-7b(1) at a bifurcated trial held later that same

day. (See id. at 134-36.)




                                                 4
         On May 16, 2008, the trial court granted the State’s motion for a mandatory extended term

sentence on the count of the first-degree armed robbery. (See ECF No. 10-8 at 3-7.) Petitioner was

sentenced to an aggregate custodial term of thirty years with a mandatory period of parole

ineligibility equal to eighty-five percent of the maximum term imposed, pursuant to New Jersey’s

No Early Release Act (“NERA”). N.J. Stat. Ann. § 2C:43-7.2.

         On September 24, 2008, Petitioner appealed to the Superior Court of New Jersey, Appellate

Division. (See ECF No. 10-9 at 26.) The Appellate Division affirmed both his conviction and

sentence in an unpublished opinion issued on January 14, 2010. (See State v. Miller, Docket No.

A-0543-08T4, 2010 WL 114387 (N.J. Super. Ct. App. Div. Jan. 14, 2010)). Petitioner appealed to

the New Jersey Supreme Court but was denied certification. See State v. Miller, 12 A.3d 211 (N.J.

2011).

         In 2011, Petitioner filed a timely petition for Post-Conviction Relief (“PCR”) in the

Superior Court of New Jersey, Law Division (Criminal), Monmouth County. (See ECF No. 10-20

at 18-21.) On January 27, 2012, Petitioner appeared before the Honorable Anthony J. Mellaci, Jr.,

J.S.C., and requested that his PCR petition be withdrawn without prejudice, as Petitioner felt that

he was not prepared to go forward at that time. (See id.) Judge Mellaci granted Petitioner’s motion

to withdraw his petition for PCR without prejudice. (See ECF No. 10-16.)

         On March 28, 2012, Petitioner filed a second petition for post-conviction relief in the

Superior Court of New Jersey, Law Division (Criminal), Monmouth County, (See ECF No. 10-

17), and an amended PCR petition on November 29, 2012. (See ECF No. 10-18.) The Superior

Court denied the PCR petition on August 30, 2012. (See ECF No. 10-23; ECF No. 10-24.)

Petitioner appealed, and on July 8, 2015, the Appellate Division affirmed the denial of the PCR

petition. See State v. Miller, Docket No. A-3048-13T2, 2015 WL 4094448 (N.J. Super. Ct. App.



                                                 5
Div. July 8, 2015). Petitioner appealed to the New Jersey Supreme Court, but on October 29, 2015,

the court denied his petition for certification. See State v. Miller, 124 A.3d 240 (N.J. 2015).

Petitioner subsequently filed the instant habeas petition with this Court, which was signed on

November 23, 2015. (See ECF No. 1 at 17.)

         The petition raises six claims:

             1. The prosecutor violated Petitioner’s Fifth Amendment right to remain silent when
                the prosecutor, during closing arguments, alluded to Petitioner’s failure to take the
                stand at trial;

             2. Appellate counsel was ineffective for failing to raise the claim on direct appeal that
                the State prosecutor, during summation, repeatedly violated Petitioner’s Fifth
                Amendment right not to testify;

             3. PCR counsel was ineffective for telling the PCR judge that Petitioner was not
                arguing an issue Petitioner had listed in his pro se petition;

             4. PCR appellate counsel was ineffective for failing to raise on appeal the
                ineffectiveness of PCR trial counsel;

             5. Trial counsel was ineffective for failing to elicit exculpatory testimony from
                witness Raymond Lopez; and

             6. Trial counsel was ineffective for failing to investigate Petitioner’s case prior to trial.

      Respondent was ordered to file an answer to the habeas petition. (See ECF No. 4.) Respondent

argues that Petitioner’s claims regarding ineffectiveness of PCR counsel and PCR appellate

counsel are not cognizable on a petition for federal habeas relief, and that Petitioner’s remaining

claims lack merit. (See ECF No. 10.)

II.      LEGAL STANDARD

         Under 28 U.S.C. § 2254(a), the district court “shall entertain an application for a writ of

habeas corpus [o]n behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” A habeas petitioner has the burden of establishing his entitlement to relief for each claim


                                                    6
presented in his petition based upon the record that was before the state court. See Eley v. Erickson,

712 F.3d 837, 846 (3d Cir. 2013); see also Parker v. Matthews, 567 U.S. 37, 40–41 (2012). Under

the statute, as amended by the Anti–Terrorism and Effective Death Penalty Act, 28 U.S.C. § 2244

(“AEDPA”), district courts are required to give great deference to the determinations of the state

trial and appellate courts, see Renico v. Lett, 559 U.S. 766, 772–73 (2010).

       Where a claim has been adjudicated on the merits by the state courts, the district court shall

not grant an application for a writ of habeas corpus unless the state court adjudication: (1) resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding. 28 U.S.C. § 2254(d)(1)–(2).

       Federal law is clearly established for these purposes where it is expressed in “only the

holdings, as opposed to the dicta” of the opinions of the United States Supreme Court. See Woods

v. Donald, ––– U.S. ––––, 135 S. Ct. 1372, 1376 (2015). “When reviewing state criminal

convictions on collateral review, federal judges are required to afford state courts due respect by

overturning their decisions only when there could be no reasonable dispute that they were wrong.”

Id. Where a petitioner challenges an allegedly erroneous factual determination of the state courts,

“a determination of a factual issue made by a State court shall be presumed to be correct [and the]

applicant shall have the burden of rebutting the presumption of correctness by clear and convincing

evidence.” 28 U.S.C. § 2254(e)(1) (alteration in original).

       In addition to the above requirements, a federal court may not grant a writ of habeas corpus

under § 2254 unless the petitioner has “exhausted the remedies available in the courts of the State.”

28 U.S.C. § 2254(b)(1)(A). To do so, a petitioner must “‘fairly present’ all federal claims to the



                                                  7
highest state court before bringing them in federal court.” Leyva v. Williams, 504 F.3d 357, 365

(3d Cir. 2007) (citing Stevens v. Delaware Corr. Ctr., 295 F.3d 361, 369 (3d Cir. 2002)). This

requirement ensures that state courts “have ‘an initial opportunity to pass upon and correct alleged

violations of prisoners’ federal rights.’” Id. (citing United States v. Bendolph, 409 F.3d 155, 173

(3d Cir. 2005) (quoting Duckworth v. Serrano, 454 U.S. 1, 3 (1981)).

         Even when a petitioner properly exhausts a claim, a federal court may not grant habeas

relief if the state court’s decision rests on a violation of a state procedural rule. See Johnson v.

Pinchak, 392 F.3d 551, 556 (3d Cir. 2004). This procedural bar applies only when the state rule is

“independent of the federal question [presented] and adequate to support the judgment.” Leyva,

504 F.3d at 365–66 (citing Nara v. Frank, 488 F.3d 187, 196, 199 (3d Cir. 2007); see also Gray v.

Netherland, 518 U.S. 152 (1996); see also Coleman v. Thompson, 501 U.S. 722 (1991)). If a

federal court determines that a claim has been defaulted, it may excuse the default only upon a

showing of “cause and prejudice” or a “fundamental miscarriage of justice.” Leyva, 504 F.3d at

366 (citing Lines v. Larkins, 208 F.3d 153, 166 (3d Cir. 2000)).

         To the extent that a petitioner’s constitutional claims are unexhausted or procedurally

defaulted, a court can nevertheless deny them on the merits under 28 U.S.C. § 2254(b)(2). See

Taylor v. Horn, 504 F.3d 416, 427 (3d Cir. 2007); Bronshtein v. Horn, 404 F.3d 700, 728 (3d Cir.

2005).

III.     DECISION

         A. Prosecutor’s Infringement on Petitioner’s Fifth Amendment Right

         In Petitioner’s first claim, he argues that the prosecutor violated his Fifth Amendment right

to remain silent. Specifically, Petitioner asserts that, “[d]uring summation, the prosecutor

repeatedly alluded to defendant’s failure to take the stand and present his exculpatory story upon



                                                  8
arrest.” (ECF No. 5 at 5.) Petitioner first raised this argument in his PCR proceedings and pointed

to the following portions of the prosecutor’s summation as demonstrative:

               The testimony is -- I’m sorry, the position, the summation by
               [defense counsel] is that under the alternative theory, which I submit
               to you there’s no – all the evidence that you have before you there’s
               nothing to support that.

               ...

               And that’s exactly where this alternative theory should go and that’s
               out the window, because I submit to you that there’s nothing
               factually or by way of evidence to support that.

               ...

               What’s [defense counsel] saying, that his client walked in, gets hot,
               somehow loses a hat over here, somehow loses a sneaker over here,
               and a pair of sunglasses that we’re not sure of the ownership of. But
               if somebody walks in and gets hit by a stray bullet, how do you lose
               a sneaker in one location and a hat in the other location?

               Well under that theory, if [defendant] runs out the door, then how
               does his sneaker get up there. If he wants to argue, well, and he
               didn’t because he can’t because there’s two different locations with
               the hat and the sneaker. Or maybe he could make an argument in
               that alternative theory for the location of one of the items coming
               off, but how do you get around the second? And your going to have
               all this evidence.

               ...

               And if your such an innocent person, why do you give a false name?
               Wouldn’t you want your loved one’s to know, I’ve been hit by a
               stray bullet.

(ECF No. 10-19 at 31-34.)

       The Fifth Amendment privilege against self-incrimination prohibits a prosecutor from

commenting on a defendant’s failure to testify at trial. See Griffin v. California, 380 U.S. 609, 614

(1965). A prosecutor also cannot suggest that a jury can treat defendant’s silence as evidence of

his guilt. Baxter v. Palmigiano, 425 U.S. 308, 319 (1976). A prosecutor is permitted, however, to


                                                 9
make reference to a defendant’s silence when it is “a fair response to a claim made by defendant

or his counsel.” United States v. Robinson, 485 U.S. 25, 32 (1988). To determine whether the

prosecutor’s remarks violated Petitioner’s Fifth Amendment privilege, the reviewing court must

determine whether the comments “so infected the trial with unfairness as to make the resulting

conviction a denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974).

However, this inquiry must not be conducted in isolation; rather, the reviewing court should

examine the prosecutor’s comments within the broader context of the entire trial. See id.

        When this issue was raised before the PCR court, the court did not reach the merits of

Petitioner’s claim. The PCR court held that the claim should have been raised on direct appeal, not

brought at PCR proceedings, and that regardless, Petitioner had also failed to establish anything

more than a bald assertion. (See ECF No. 10-23 at 22-23.) The Appellate Division, hearing the

case on appeal from the PCR court’s decision, did, however, remark upon the merits of Petitioner’s

claim. The Appellate Division held that the prosecutor had not made improper references to

defendant’s failure to testify, stating:

                  [W]hile the State’s closing arguments highlighted clear gaps in
                  defendant’s alternative theory, they did not improperly suggest an
                  inference from defendant’s failure to testify. Emphasizing such gaps
                  is permissible here, where if the alternative theory were true,
                  defendant would have been able to rebut with argument or evidence
                  beyond his own contrary testimony.

State v. Miller, Docket No. A-3048-13T2, 2015 WL 4094448, at *5 (N.J. Super. Ct. App. Div.

July 15, 2015).

        Having reviewed the record of Petitioner’s trial and PCR proceedings, this Court agrees

with the Appellate Division’s determination. The prosecutor’s comments, fairly read, do not

directly or indirectly refer to Petitioner’s silence or his decision not to testify; nor did the prosecutor

directly or inferentially direct his questions to Petitioner or call upon him to answer them. Instead,


                                                    10
the prosecutor simply employed a rhetorical device, posing questions that the jurors should be

asking themselves when evaluating the case and suggesting how the evidence answered those

questions. The prosecutor merely highlighted the “clear gaps” in Petitioner’s alternative theory

and reminded the jury that none of the myriad of evidence submitted in the case supported

Petitioner’s alternative theory.

       Moreover, after closing arguments, the trial court delivered the usual instruction to the jury

that they were not permitted to draw an adverse inference from Petitioner’s silence. (See ECF No.

10-7 at 35-36.) A jury is presumed to follow the court’s instructions. See Weeks v. Angelone, 528

U.S. 225, 234 (2000). This presumption can only be overcome by a showing of an “overwhelming

probability” that the jury was unable to follow the court’s instructions. See Richardson v. Marsh,

481 U.S. 200, 208 (1987). Here, nothing about the prosecutor’s remarks would have overborne a

jury’s inclination or ability to follow the judge’s instructions; nor does Petitioner argue that they

did.

       Accordingly, Petitioner’s arguments regarding the unconstitutional effect of the

prosecutor’s remarks are without merit, and the Appellate Division’s decision was not contrary to

or an unreasonable application of United States Supreme Court precedent. Accordingly, Petitioner

is not entitled to relief from his conviction on this ground.

       B. Appellate Counsel was Ineffective For Failing to Raise Fifth Amendment Claim
          on Direct Appeal

       Petitioner’s second claim is that his appellate counsel was ineffective for not raising the

prosecutor’s infringement upon Petitioner’s Fifth Amendment rights as an issue on direct appeal.

Petitioner advanced this ineffective assistance of appellate counsel claim in his second pro se

petition for post-conviction relief. (See ECF No. 10-17 at 3.) However, PCR counsel for Petitioner

affirmatively abandoned the claim at the PCR hearing, and the PCR court never addressed the


                                                 11
merits of the claim. (See ECF No. 10-23 at 10.) Petitioner renewed his claim to the Appellate

Division following the PCR court’s denial of his petition. (See ECF No. 10-28 at 3.) The Appellate

Division summarily rejected Petitioner’s claim, stating: “As to defendant’s remaining arguments,

we are convinced from our review of the record that they are without sufficient merit to warrant

discussion in a written opinion.” State v. Miller, Docket No. A-3048-13T2, 2015 WL 4094448, at

*11 (N.J. Super. Ct. App. Div. July 8, 2015).

       This Court again concurs with the Appellate Division’s determination. Petitioner’s

argument that appellate counsel should have raised a Fifth Amendment violation on direct appeal

does not violate clearly established federal law because the Supreme Court has held that appellate

counsel has no obligation to raise meritless claims on direct appeal. See Smith v. Robbins, 528 U.S.

259, 288 (2000); United States v. Sanders, 165 F.3d 248, 253 (3d Cir. 1999). Appellate counsel

decision regarding which issues to raise on appeal is strategic, and appellate counsel is not required

to raise every possible non-frivolous issue. Smith, 528 U.S. at 288 (citing Jones v. Barnes, 463

U.S. 745 (1983)). The chief component of effective appellate advocacy is the winnowing out of

weaker claims in favor of those with a greater chance of success. See Jones, 463 U.S. at 753.

       Significantly, even if Petitioner could raise an ineffective assistance of appellate counsel

claim, he would still be unable to meet the two-prong ineffective assistance of counsel test laid out

in Strickland v. Washington, 466 U.S. 668 (1984). The Strickland test requires that a petitioner

prove: 1) that counsel’s performance was deficient; and 2) that petitioner was prejudiced by

counsel’s deficiency. See id. at 687. A petitioner demonstrates prejudice by establishing that,

“there is a reasonable probability, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. Here, Petitioner cannot meet the second prong

because this Court has already determined that Petitioner’s claim that the prosecutor violated his



                                                 12
Fifth Amendment rights is without merit. Therefore, Petitioner could not have been prejudiced by

appellate counsel’s failure to bring the claim on appeal because there was not a reasonable

probability that claim would have succeeded. Accordingly, Petitioner is not entitled to relief from

his conviction on this ground.

       C. Ineffective Assistance of PCR Counsel

       In Petitioner’s third claim, he argues that his PCR counsel was ineffective for affirmatively

abandoning his ineffective assistance of appellate counsel claim during the PCR hearing. As

discussed previously, Petitioner initially raised the claim of ineffective assistance of appellate

counsel in his pro se petition for post-conviction relief. However, at the PCR hearing, Petitioner’s

PCR counsel incorrectly informed the court that Petitioner was no longer pursuing that argument.


               THE COURT:      Okay. It was unclear to me from the
                               paperwork, -- is he also alleging ineffective
                               assistance of appellate counsel?
               MR. HASKETH [PCR Counsel]: Judge, --
               THE COURT:      Because I seem to think I read that
                               someplace, but then I didn’t see an argument.
               MR. HASKETH:    -- I think that was on his first, that might have
                               been on his first PCR but Judge --
               THE COURT:      So that’s not a part of this PCR.
               MR. HASKETH:    No. Judge Scully had us amend it and we
                               didn’t add that in.
               THE COURT:      Okay. So he’s not pursuing that now.
                               Because if he is I have to address it.
               MR. HASKETH:    No, Judge.

(ECF No. 10-23 at 10.)

       Traditionally, “[t]he ineffectiveness or incompetence of counsel during Federal or State

collateral post-conviction proceedings shall not be a ground for relief in a proceeding arising

under section 2254.” 28 U.S.C. § 2254(i) (alteration in original); see also Coleman v. Thompson,

501 U.S. 722, 752-73 (1991); Taylor v. Horn, 504 F.3d 416, 437 n.17 (3d Cir. 2007). However,



                                                13
the Supreme Court did provide a narrow except to that rule; if a petitioner can demonstrate that

PCR counsel was constitutionally ineffective in failing to raise a claim of ineffective assistance

of trial counsel on PCR review, the federal court hearing his § 2254 habeas petition may review

that claim de novo. See Martinez v. Ryan, 132 S. Ct. 1309, 1315 (2012). Yet significantly, the

Supreme Court subsequently declined to extend the rule to include claims of ineffective

assistance of appellate counsel. See Davila v. Davis, 137 S. Ct. 2058 (2017).

       Here, Petitioner is attempting to establish that PCR counsel failed to raise claims of

ineffective assistance of appellate counsel, the exact type of claim prohibited by Davila. See

Davila, 137 S. Ct. at 2065. Accordingly, Petitioner is not entitled to relief from his conviction on

this ground.

       D. Ineffective Assistance of PCR Appellate Counsel

       In Petitioner’s fourth claim, he asserts that PCR appellate counsel was ineffective for not

raising the issue of PCR counsel’s ineffectiveness. However, the Supreme Court has expressly

stated that the narrow holding of Martinez does not apply to, “attorney errors in other kinds of

proceedings, including appeals from initial-review collateral proceedings, second or successive

proceedings, and petitions for discretionary review in a State’s appellate courts.” Martinez, 132 S.

Ct. at 1320 (emphasis added). Petitioner is again attempting to bring a claim expressly barred by

the Supreme Court. Accordingly, Petitioner is not entitled to relief from his conviction on this

ground.

       E. Ineffective Assistance of Trial Counsel

       In Petitioner’s fifth and sixth claims, he asserts that trial counsel was ineffective for failing

to interview Raymond Lopez prior to trial and relatedly, that trial counsel was ineffective for not

eliciting exculpatory statements from Mr. Lopez on the witness stand. Petitioner alleges that if trial



                                                  14
counsel had questioned Mr. Lopez, trial counsel would have discovered that, after being shot,

Petitioner told Mr. Lopez, “they was fighting” and “they shot me.” Petitioner contends, if

discovered, these statements would have been successfully introduced at trial. Petitioner raised

these interrelated claims during his PCR proceedings and renewed them before the Appellate

Division when his PCR was denied. In reviewing the claims, the Appellate Division held that,

“[s]etting aside whether or not defendant could have introduced his statements to [Raymond

Lopez] under a hearsay exception, we discern no reasonable probability that admission of the

statements would have produced a different result.” State v. Miller, Docket No. A-3048-13T2,

2015 WL 4094448, at *10 (N.J. Super. Ct. App. Div. July 8, 2015). In reaching this holding, the

Appellate Division reasoned that Petitioner had not been deprived of the evidence because the

statements came to light before Petitioner’s case-in-chief, that the statements lacked credibility in

light of Petitioner’s overwhelming guilt, and that questioning Mr. Lopez about Petitioner’s hearsay

statements could have opened the door to facts about Petitioner’s credibility, his prior record, and

any contradictory statements he may have provided. See id. at *10-11. Following the Appellate

Division’s denial of his appeal, Petitioner sought certification to the Supreme Court but was

denied. See State v. Miller, 124 A.3d 240 (N.J. 2015).

       As previously discussed, the standard which applies to ineffective assistance of trial

counsel claims is well established. The Strickland test requires a petitioner to prove: 1) counsel’s

performance was deficient; and 2) petitioner was prejudiced by counsel’s deficiency. See

Strickland, 466 U.S. at 687. Counsel has a duty to make reasonable investigations in a criminal

defendant’s case. See id. at 690-91.

       Here, Petitioner is unable to demonstrate that he was prejudiced by trial counsel’s alleged

deficiency in failing to investigate Mr. Lopez. As the Appellate Division aptly pointed out,



                                                 15
although the evidence came late, Mr. Lopez did inform defense counsel about the statements before

the start of Petitioner’s case-in-chief. (See ECF No. 1-1 at 10.) Petitioner was still afforded the

opportunity for a hearing on the admissibility of the hearsay statements he allegedly made to Mr.

Lopez, and Petitioner would have been provided with the ability to elicit these statements from

Mr. Lopez if they had been deemed admissible by the trial judge. Thus, although the last-minute

exculpatory statements were discovered late, Petitioner was afforded the same opportunity to have

them introduced at trial as he would have been if the statements had come to light earlier in the

case.

        Moreover, it is clearly possible that after an admissibility hearing, the trial judge would

have ruled that the statements were not admissible under any hearsay exception. The trial judge

even remarked upon this possibility during trial.

               THE COURT:       So I’m not just going to let you just call him
                                to the stand until we have that 104 hearing.
               MR. TULLY [defense counsel]: Thank you, Judge. Given all that
                                and I know your Honor needs to hear all that
                                to make his -- make your ruling. I don’t know
                                under what exception that defendant’s
                                statement would come under. I mean just 47
                                minutes had passed between the time of the
                                incident when he goes to --
               THE COURT:       That’s another issue.
               MR. TULLY:       -- Lopez’s back yard.
               THE COURT:       It’s a hearsay statement.
               MR TULLY:        Well obviously, Judge, it’s an excited
                                utterance. It also could be considered a dying
                                declaration.
               THE COURT:       Well no, not obviously it is -- it's not obviously
                                that it is an excited utterance. You may offer it
                                as an excited utterance and we’ll have to have
                                a ruling on that as to the excited nature of the
                                statement. If there was time to reflect, et
                                cetera. That’s why we’re going to need to have
                                a 104 hearing.

(ECF No. 10-6 at 59 (emphasis added).)


                                                16
        Finally, Petitioner has failed to demonstrate that even if the exculpatory statements had

been introduced at trial that it would have produced a different result. While a petitioner is not

required to show that counsel’s deficient performance “more likely than not altered the outcome

of the case,” he must at least show a “probability sufficient to undermine confidence in the

outcome.” See Strickland, 466 U.S. at 693-94. “[T]he effect of counsel’s inadequate performance

must be evaluated in light of the totality of the evidence at trial: ‘a verdict or conclusion only

weakly supported by the record is more likely to have been affected by errors than one with

overwhelming record support.” Grant v. Lockett, 709 F.3d 224, 235 (3d Cir. 2013) (quoting

Strickland, 466 U.S. at 696). Here, the State presented “overwhelming evidence” of Petitioner’s

guilt. See State v. Miller, Docket No. A-3048-13T2, 2015 WL 4094448, at *10 (N.J. Super. Ct.

App. Div. July 8, 2015). This fact led the Appellate Division to conclude that the hearsay

statements would have “clearly lacked credibility” if admitted. Id. This Court concurs. While

Petitioner’s defense theory was that he was merely an innocent bystander shot by the real

perpetrator of the crime, his theory did not explain why he was discovered wearing the same

clothing that the victim stated the perpetrator had worn, why he had a wound on his hand where

the victim stated that he had bitten the perpetrator, and why Petitioner initially provided a false

name to police. Moreover, if Mr. Lopez had testified to the exculpatory statements, the State could

have sought to expose Mr. Lopez’s bias by eliciting the criminal nature of Mr. Lopez’s son’s

relationship with Petitioner, a fact that would have further damaged the credibility of the

statements. See Miller, 2015 WL 4094448, at *1 n.1. In light of all this information, Petitioner

cannot establish that if the exculpatory statements had been elicited at trial that there is a reasonably

probability that the result of the proceeding would have been different.




                                                   17
        For all the foregoing reasons, Petitioner is not entitled to relief from his conviction on either

of his ineffective assistance of trial counsel claims.

IV.     CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of his state court conviction unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327 (2003);

see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because jurists of reason would not disagree

with this Court’s conclusion that Petitioner has failed to make a substantial showing of the denial

of a constitutional right insomuch as Petitioner’s claims are without merit, Petitioner’s habeas

petition is inadequate to proceed further and therefore, a certificate of appealability shall not issue.

V.      CONCLUSION

       For the reasons stated above, the Petitioner’s habeas petition is DENIED and a certificate

of appealability shall not issue.



DATED: April 22, 2019                                           /s/Brian R. Martinotti
                                                                HON. BRIAN R. MARTINOTTI
                                                                UNITED STATES DISTRICT JUDGE




                                                   18
